OFFICE   OF THE i-lTORNEY    GENERAL   OF TEXAS
                    AUSTIN
          "ktoperson shsu. bs petittcci to ronoYa 8 child
     from'eeid ham except u~dsr such lewful rubs and
     ru&ations   as tho iIoerdmy eaopt. In no a36d shell
     a child be ri;mvcd tkcrefroa by 5Ay paraol;other thaA
     the mtwzl   siardiao of said child, 07 the duly quali-
     fiod guardid& of the ptlraonof auah child, OE the
     parent or raid ohlld-by adsption."
             brtiola l&a, &otion            3, provldasr
             90 petition      tor    tha    ado bion 0r any leiaor @hiAd
     s&ail   be   granhd   aaPntil    the    o hil   d shall hare .liied for
     SIX amths la the home ot tho ~titioner     provided,
     that this raqtiransntnay b6 4.laptuaaedwf fh upon good
     OUWd showA in the disoretion Of th8 COUt, when the
     Court is saCisiisd thei&the hose of the petitioner
     and the ohild ‘81% stitd to wwh other,“
                                                                     ,..
          Thsae twe stabatss dkli     be wad and oanatraed:~t&~ .
getimr . Thi sureat guide 80 a oorreot oonabruotion Qr a otatuto
1s sewred by asosrt&ing     the purposa ilie nakero intanded it
nhould aoocxiplish. The &foot    ot the Taxarr Laglslatumin     en&
sating the State’s adoption 8trtxaterWHJ to sd$we tar the :~.~:~,
adopted oMJ.d a &seal statw whbh wmld~ mx~t: ol.oBelpapproxi-, ,-’
mk, that provl4e4 bs‘the natU’d1 pax-witsand the ho& ,of
natural parenta. Ths pUb~o in8Woat -4 the wslfare of the ‘~
ahild are dapckdent uppan 811.i.AtorpratatLonof the adoption           :
statutes which will do lsast vioLmoe to natural lawe. To
heid that, "in no oaaa*, oh411 8 ohild ba rtciovcdfrom the
State Or~pnans’Borneby any person other then the natural guard-
iaA.of se14 child, or the OuLy qualkflcd guerdian of tha person
of suoh ahild, or thd parrot of raid chil4 by edoption, would,
operate to d&eat tha beaevolsnt intent    of 3x1~ adoption rtatutae.
Childran, who sight athemfis5 bs pladcd in good Cotmn, would
be forced to rumin in the inefitubion.
           It 10 aiapirLaent tcrnote tha6 Xrtiole 3212 wa8 pas-
se4 in rt3a7. 'At that sarlg datiour ado tion t3tatUt8agrovidea
.sh@.y fw, *edoption by doed”. 'ph.6  ti&f SlatUP iA 1931,
raalizins a need ror r&em,    amA     ous adoptton stetutca &ml
provided for e petitioA to the District Court a& further pro-
vided for a six molithstrial period before grantPri&of the
petit-ionby the Co;&.
                Plsciu~   of the child in the hom of parzona, ofher
    than tha’prmt      or guardian of the chi1.d, for a 4+sq~orsxy trial
    psr?od as provided by the edoptlon statutss,           &MS not asount
    to ~as:ova~ frox the state Orphans ’ iioxe as coctdr?lhtcd          ia
    titrti.h  3212. The institution      would rat-sir: J~uLsdistLw      awr
    the ohild   far  tha 61.x iEOnth8 triel   period,   ar-5, if et the el;d
    of this trlel period it appear8 that the child on5 the gro-
    spective   pcrwt&3 are suited to eeOh Other, tha State Crghene~
    iiocw would, -&an the ohlld #es lagelly        eEo)tsd,   discharge    ths
    ahild completely    fro;a its jurlad:otion     and control.
$               Ye   trust   that t&r roregobg   amwra     you- Qquiry.
                                                    Yotaxe wry   truly
                                              ATmGiI’;,Y
                                                       ciii.2.rKL
                                                               a;)g
                                                                  7xaa